

Exhibit 10.2


BUCHANAN ASSOCIATES COMPUTER CONSULTING, LTD.


EQUIPMENT LEASE


THIS EQUIPMENT LEASE (“Lease”) is entered into by and between Buchanan
Associates Computer Consulting, Ltd. (“Lessor”), whose address is 10 Kingsbridge
Circle, Suite, Suite 30], Mississauga, ON LSR 3K6, and Diamond Technologies,
Inc. (“Lessee”), whose address is 15 Allstate Parkway, 6th Floor, Markham, ON
L3R SB4], and is made and effective on the date set forth in the execution
provision at the end of this Lease.


Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor,
certain tangible personal property, as described in Schedule “A” attached to
this Equipment Lease at certain terms and conditions as specified in this
document.


IT IS AGREED:


1.  Lease - Description of Property.


Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, on the
terms and conditions as specified in this document, equipment described in
Schedule “A” (“Equipment”). Property under this lease is detailed by quantity,
manufacturer, serial number, part number and description in Schedule “A” to this
lease agreement.


2.  Disclaimer of Warranties and Waiver of Defenses.


A.  No warranties by lessor.


LESSOR IS NOT THE MANUFACTURER OF THE EQUIPMENT, AND MAKES NO WARRANTY,
EXPRESSED OR IMPLIED, REGARDING THE FITNESS, MERCHANTABILITY, DESIGN, CONDITION,
CAPACITY, PERFORMANCE OR ANY OTHER ASPECT OF THE EQUIPMENT OR ITS MATERIAL OR
WORKMANSHIP. Lessor further disclaims any liability for loss, damage, or injury
to lessee or third parties as a result of any defects, latent or otherwise, in
the equipment whether arising from Lessor’s negligence or application of the
laws of strict liability. As to Lessor, Lessee leases the equipment “AS IS” on
an all faults basis.


B.  Assignment of warranty,


Lessor hereby assigns to Lessee, all of the rights which Lessor may have against
a supplier and a supplier’s vendor for the breach of warranty or other
representations respecting the equipment of this lease.



 
1

--------------------------------------------------------------------------------

 



3.  Noncancellable Lease.


THIS LEASE CANNOT BE CANCELED BY LESSEE DURING THE TERM PROVIDED IN THIS LEASE.


4.  Term.


The agreement under this Lease will begin on NOVEMBER 1, 2010 (“Commencement
Date”), and will continue thereafter for a period of thirty-six (36) months
ending on the (“Initial Term”) NOVEMBER 1, 2013.


5.  Rent.


The rent (“Rental Payment”) installments under this Lease shall be paid in
advance on a monthly basis. The first such payment shall be the sum of Five
Thousand Eight Hundred Sixty Five Dollars and no/100 ($5,865.00), and is due on
or before the Commencement Date set forth in paragraph 4 (Term) above. Each
successive monthly lease payment shall be due on the same day of each following
month, until the expiration of this Lease. The Lessee shall make all rental
payments due under this Lease on their due date and such, payments shall not be
subject to any set-off, reduction, counterclaim or deferment for any reason or
circumstances whatsoever including any claims which the Lessee may have against
the Lessor under any other agreement between the parties.


If Lessee is not in default of this Lease, at the end of the Initial Term
(“Option Date”), Lessee may purchase all of the Equipment in Schedule “A” for
the amount of One Dollar and no/100 ($1.00) (“Option Price”).




Rental Payment shall be made via ACH Deposit with the following instructions:


Buchanan Associates
RBG-Royal Bank of Canada (Main Branch)
Routing: 00002003 (Branch 00002, Bank 003)
Account: 1315670


6.  Late Payment.


In the event any payment required to be made under the terms of this Lease is
more than 15 days past its due date, Lessee shall pay to Lessor interest on such
overdue payment at an interest rate equal to eighteen (18%) percent per annum
from its due date until paid in full.


7.  Deposit.


Lessee shall pay a security deposit of Five Thousand Eight Hundred Sixty Five
Dollars and no/100 ($5,865.00) on or before the Commencement Date set forth in
paragraph 4.

 
2

--------------------------------------------------------------------------------

 



above. Lessor may apply such security deposit to any costs of recovery of the
Equipment, to compensate the Lessor if there is a default under this Lease,
repair 0 f the Equipment upon its return (except for ordinary wear and tear),
and to collect any other obligations under this Lease. Lessor shall not be
obligated to pay interest on the security deposit or place it in a separate
trust account.


8.  Care and Use.


Lessee, at Lessee’s own cost and expense, shall maintain and keep the equipment
in good repair, condition and working order, shall use the equipment lawfully,
in a careful and proper manner, and shall not alter the equipment without
Lessor’s prior written consent nor move the Equipment from the province set out
on the recitals to this Lease. If the manufacturer of the equipment has provided
Lessor with a standard maintenance schedule and/or Lessor has provided Lessee
with such schedule, Lessee shall maintain the equipment and follow such schedule
as the minimum maintenance compliance. Lessee will also be required, upon
request, to supply Lessor with evidence of compliance to any such maintenance
schedule. Lessor reserves the right to inspect the equipment at any reasonable
time. This Lease and the equipment leased hereunder is non-transferrable, and no
persons or entities other than Lessee may use, store or operate the Equipment.


9.  Risk of Loss.


Lessee shall bear any and all risks of loss and damage to equipment from any and
every cause whatsoever. Occurrence of such loss or damage shall not relieve
Lessee of any obligation of this lease. In the event of any loss or damage to
the Equipment, Lessee, at Lessor’s option, shall either place the damaged
equipment in good repair, condition and working order, or pay to Lessor the
Stipulated Loss Value (defined below).


10.  Insurauce.


Lessee shall procure and keep insurance on the equipment against all risk of
loss or damage from every cause whatsoever for not less than the full
replacement value of the equipment, and Lessee shall carry public liability and
property damage insurance covering the equipment and its use. All such insurance
shall be from an insurance carrier with a rating of BBB or higher as determined
by Best’s Insurance Guide, and shall name Lessor as loss payee and additional
insured. Such insurance shall provide a minimum of thirty (30) days advanced
written notice to Lessor of any cancellation, change or modification in the
insurance.


Lessee shall provide Lessor with a duplicate of the original policy, or
certificate evidencing such insurance as required under this lease.


Lessee hereby appoints Lessor as Lessee’s attorney-in-fact to make claim for,
receive payment of; and execute and endorse all documents, checks, or drafts
for, loss or damage under any said insurance policies required under this
agreement.

 
3

--------------------------------------------------------------------------------

 



13.  Performance by Lessor of Lessee’s Obligations.


In case of failure by Lessee to comply with any provision of this lease
including but not limited to Lessee’s obligation to procure and maintain
insurance or to pay fees, taxes, assignments and charges as the case may be,
Lessor shall have the right, but shall not be obligated, to effect such
compliance on Lessee’s behalf upon ten days’ prior written notice to Lessee. In
such event, the costs thereof shall be deemed to be additional rental, repayable
to Lessor with the next month’s rent and shall include interest at eighteen
(18%) percent per annum.


14.  Indemnity.


Lessee shall indemnify and hold Lessor harmless against any and all claims,
actions, suits, proceedings costs, expenses, damages, and liabilities, including
legal fees and costs, arising out of, connected with, or resulting from the
Equipment or the Lease, including without limitation, the manufacture,
selection, delivery, possession, use, operation, or return of the equipment.


15.  Default.


Each of the following is a (“Default”) under this Lease: (i) Lessee fails to pay
any Rental Payment or any other payment within five (5) business days of its due
date; (ii) Lessee attempts to or abandons, removes, sells, encumbers or sublets
any item of Equipment; (ii) Lessee does not perform any of Lessee’s other
obligations under this Lease or in any other agreement with Lessor or the Lease
is inaccurate in any material respect and such failure or inaccuracy continues
unremedied for ten (10) business days after written notice sent by Lessor; (iii)
any information provide by the Lessee to the Lessor proves to be false or
inaccurate (iv) Lessee or guarantor becomes insolvent, dissolves, or assigns its
assets for the benefit of creditors, or a trustee or receiver is appointed for
Lessee or guarantor or for a substantial part of their assets or enters any
bankruptcy or reorganization proceeding; (v) Lessee suffers a material adverse
change in its financial condition or operations; (vi) Lessee defaults under any
other agreement with Lessor or any of its affiliates; (vii) Lessee sells or
transfers any interest which would result in a change in a majority ownership of
the Lessee or sells all or substantially all its assets and property; (viii)
Lessee amalgamates with another entity without the consent of the Lessor; or
(ix) any guarantor of this Lease dies, does not perfi:ll111 its obligations
under the guarantee or commits any of the acts set out in (i) through (ix)
above.


16.  Remedies.


If a Default occurs, Lessor may do one or more of the following: (i) Lessee
shall pay to Lessor as liquidated damages, and not as a penalty, the sum of the
(“Stipulated Loss Value”) being the then unpaid Rent Payments and other amounts
due, past due or to



 
4

--------------------------------------------------------------------------------

 



become due hereunder. including interest thereon plus an amount equal to the
anticipated fair market value of the Equipment as at the end of the Initial Term
or any extension or renewal thereof, as applicable, as determined by Lessor (the
“Residual Value”), each such future Rental Payment and the Residual Value
payment to be discounted from its respective due date at a discount rate of 4%
per annum;(ii) Lessor may cancel or terminate this Lease or any other agreement
that Lessor has entered into with Lessee; (iii) Lessor may require Lessee to
immediately pay Lessor, as compensation for loss of Lessor’s bargain and not as
a penalty, a sum equal to the Stipulated Loss Value; (iv) Lessor may require
Lessee to deliver the Equipment to Lessor as set forth in Section I I; (v)
Lessor or it’s agent may without demand or legal process, enter the premises
where any and all items of Equipment are located and take immediate possession
of and remove the same, without liability for such entry or for damage to
property or otherwise. Lessee agrees to pay all of Lessor’s costs of enforcing
Lessor’s rights against Lessee, repossess the Equipment without court order
including reasonable legal fees and Lessee will not make any claims against
Lessor for damages or trespass or any other reason; and (vi) Lessor may exercise
any other right or remedy available at law or in equity and no remedy referred
to in this Lease is intended to be exclusive, but each shall be in addition to
any other remedy referred to or otherwise available to Lessor. If Lessor takes
possession of the Equipment, Lessor may sell, re-lease or otherwise dispose of
it with or without notice, at a public or private sale, and apply the net
proceeds (after deducting all costs related to the sale or disposition of the
Equipment) to the amounts that Lessee owes Lessor. Lessee agrees that if notice
of sale is required by law to be given, ten (10) business days notice shall
constitute reasonable notice. Lessee will remain responsible for any amounts
that are due after Lessor has applied such net proceeds.




17.  Assignment. Lessee May Not Assign, Sell, Transfer or Sublease the Equipment
or Lessee's Interest in this Lease.


Lessee may not assign this Lease or the Equipment without the prior written
consent of the Lessor nor allow any security interest to encumber the Equipment
which ranks equal to or superior to that of the Lessor under this Lease. Lessor
may, without notifying Lessee, sell, assign, grant a security interest in or
transfer this Lease or its rights in the Equipment. Lessee agrees that the new
owner or secured party, as the case may be, will have the same rights and
benefits that Lessor has now under this Lease but not Lessor’s obligations and
if requested, the Lessee shall make all payments to the new owner or secured
party, as the case may be. The rights of the new owner will not be subject to
any claim, defense or set-off that Lessee may have against Lessor.




18.  Further Assurances.


Lessee agrees to promptly, at Lessee’s expense, deliver such other reasonable
documents and assurances, and take such further action as Lessor may request, in
order to effectively carry out the intent and purpose of this Lease.

 
5

--------------------------------------------------------------------------------

 



19.  Miscellaneous.


Lessee agrees that the terms and conditions contained in this Lease make up the
entire agreement between Lessee and Lessor regarding the Lease of Equipment. The
declaration of invalidity of any provision of this Lease shall not affect any
part of the remainder of the provisions of this Lease. Any change in any of the
terms and conditions of this Lease must be in writing and signed by Lessor.
Lessee agrees however, that Lessor is authorized, without notice to Lessee, to
insert the Lease Number, and to supply missing information or to correct obvious
errors in this Lease. Lessee authorizes Lessor to adjust the Amount of Each
Rental Payment by not more than fifteen (15%) percent if either the Hnal Total
Cash Price (which is all amounts Lessor has paid in connection with the
purchase, delivery and installation of the Equipment, including any upgrade and
buyout amounts) differs from the estimated Total Cash Price. Lessor shall not be
obligated to purchase the Equipment if the actual Total Cash Price varies more
than fifteen (15%) percent from the Total Cash Price listed above. If Lessor
delays or fails to enforce any of Lessor rights under this Lease, Lessor will
still be entitled to enforce those rights at a later time. All notices shall be
given in writing by the party sending the notice and shall be elective when
deposited in the Canadian mail or a nationally recognized overnight delivery
service, addressed to the party receiving the notice at its address shown on the
front of this Lease (or to any other address specified by that party in writing)
with postage prepaid. All of Lessor’s right and remedies, shall survive and
remain in full force and effect and be enforceable alter the expiration or
termination of the Lease for any reason. It is the express intent of the parties
not to violate any applicable usury laws or to exceed the maximum amount of time
price differential or interest, as applicable, permitted to be charged or
collected by applicable law, and any such excess payment will be applied to Rent
in inverse order to maturity, and any remaining excess will be refunded to
Lessee. This document and all related documents have been written in the English
language at the express request of the parties. Le present document ainsi que
tout document y rattachant ont etc rediges en langue anglais a la demande
expresse des parties. If more than one Lessee has signed this Lease each of the
Lessees agree that Lessee’s liability is joint and several. Time is of the
essence in this agreement. Lessee further agrees to pay Lessor an origination
fee on the date the first rental payment is due to cover the expenses of
originating this Lease


Captions. Captions are used in this lease for convenience only, and are not
intended to be used in the construction or interpretation of this Lease.


Time of Essence. Time is of the essence in this Lease.


Joint and Several liability. If more than one Lessee is named in this lease,
each shall be joint and severally liable for all obligations set forth in this
Lease.


Governing Law. This lease shall be construed and governed by the laws of the
Province of Ontario.



 
6

--------------------------------------------------------------------------------

 



Counterparts. This lease may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.


Binding Effect. The provisions of this lease shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, personal
representatives, successors, and assigns.




20.  Quiet Enjoyment.


Providing Lessee is not in default under any obligation of this agreement,
Lessee shall have quiet enjoyment of the use of the equipment, subject to the
terms and conditions of this lease.




21.  Title, Ownership.


The Equipment is, and at all times shall remain, the sole and exclusive property
of Lessor, and Lessee shall have no right, title or interest therein, except as
set forth by this lease. Unless granted under this Lease, Lessee has no right to
purchase or otherwise acquire title to or ownership of any 0 f the equipment or
property of this lease no matter that the equipment or any part thereof may now
be, or hereafter become, attached or affixed to real property or any
improvements thereon.


Lessee acknowledges and authorizes Lessor to register and record Lessor’s
interest in the Equipment under the Personal Property and Security Act.


In Witness hereof, Lessor and Lessor each execute this Lease in this 13th day of
OCTOBER, 2010.




LESSOR:   Buchanan Associates Computer Consulting, Ltd.




__________________________
By:




LESSEE:   Diamond Technologies, Inc.




JOHN CECIL
By:

 
7

--------------------------------------------------------------------------------

 

[exh10-20.jpg]


 
8

--------------------------------------------------------------------------------

 
